Citation Nr: 1402625	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to aviation fuel exposure.

2.  Entitlement to service connection for myelodysplastic syndrome (MDS), to include as secondary to aviation fuel exposure.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant and his Wife
ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to November 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) at a January 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously brought before the Board in August 2010, at which time the claims were remanded for further evidentiary development.  In March 2012, the Board again remanded the Veteran's claim for entitlement to service connection for MDS but denied the Veteran's claim for entitlement to service connection for peripheral neuropathy.  

The Veteran appealed the Board's March 2012 denial of service connection for peripheral neuropathy to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 decision, the Court vacated the Board's March 2012 decision and remanded the case to the Board for a VA examination consistent with the Board's August 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for MDS, which was remanded by the Board's March 2012 decision, was not subject to the June 2013 Court order and no additional development has occurred.

The issue of entitlement to service connection for Agent Orange Syndrome was previously referred in the August 2010 Board remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.

The Court's June 2013 decision indicated that a remand was necessary to conduct a new VA peripheral neuropathy examination.  The most recent VA peripheral neuropathy examination took place in October 2010; however, it was performed by a certified physician's assistant.  The Board's August 2010 remand specifically directed that the VA examination should be conducted by a VA physician.  Thus, a remand is required in order to obtain a VA peripheral neuropathy examination conducted by a VA physician in compliance with the Board's August 2010 remand.  See Stegall, 11 Vet. App. at 270-71.

The Board observes the Veteran was provided a VA examination in October 2010 to address the etiology of his MDS.  However, the VA examiner found that he could not provide an opinion as to whether the Veteran's MDS was related to chemical exposure in the military, "without mere speculation."  No rationale for this conclusion was provided.  See Jones v. Shinseki, 23 Va. App. 382, 390 (2010) (A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; therefore, the conclusion must be supported by evidence).  For this rationale to be adequate, the examiner would have had to explain why it was impossible to provide an opinion.  As the October 2010 VA examiner provided no rationale for his conclusion, it is necessary to obtain a new VA examination on the issue of service connection for MDS.

The most recent treatment records from the Dallas VA Medical Center (VAMC) are dated from March 2011 and the most recent treatment records from the Denton Community Based Outpatient Clinic (CBOC) are dated from February 2012.  Accordingly, on remand, updated VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers, not previously identified, who have treated the Veteran for any peripheral neuropathy or MDS issues since February 2007.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Dallas VAMC from March 2011 to the present and from the Denton CBOC from February 2012 to the present.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and/or lower extremities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

The examination must be completed by an appropriate VA physician, not a physician's assistant, nurse practitioner, or other such medical service provider who is not a VA physician.

After reviewing the record and examining the Veteran, the VA physician should address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy is etiologically related to his active military service, including his alleged exposure to aviation fuel.

A full rationale must be provided for all stated medical opinions. 

In providing this opinion, the VA physician should address the significance of the February 2007 private medical opinion from Dr. J. W. A., finding that peripheral neuropathies have been associated with volatile petroleum compounds and solvents; the April 2008 VA opinion stating that review of the literature reveals no connection between aircraft refueling and peripheral neuropathy; the February 2009 private medical opinion from Dr. M. M. B. finding that it is more likely that exposure to benzene, gasoline, etc., in the military caused the Veteran's peripheral neuropathy; the October 2010 VA examination that found it less likely than not that the Veteran's peripheral neuropathy was caused by harmful chemicals, such as benzene, in the military; and, the November 2013 private medical opinion from Dr. J. W. A., finding that there are several articles in the medical literature that elude to occupational exposure and peripheral neuropathy and therefore, the Veteran's military service exposure to aviation fuel is more likely than not the cause of his current peripheral neuropathy.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any MDS.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

The examination must be completed by a VA hematologist/oncologist.

After reviewing the record and examining the Veteran, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's MDS is etiologically related to his active military service, including his alleged exposure to aviation fuel.

In providing this opinion, the VA physician should address the significance of the February 2007 private medical opinion from Dr. J. W. A., finding that it has been substantiated that with exposure to volatile compounds, benzene, gasoline, etc., there is a higher incident of MDS; the April 2008 VA opinion stating that review of the medical literature reveals no connection between aircraft refueling and MDS; the February 2009 private medical opinion from Dr. M. M. B. finding that it is more likely that exposure to benzene, gasoline, etc., in the military caused the Veteran's MDS; and, the November 2013 private medical opinion from Dr. J. W. A., finding that there are several articles in the medical literature that elude to occupational exposure and MDS and therefore, the Veteran's military service exposure to aviation fuel is more likely than not the cause of his current MDS.

A full rationale must be provided for all stated medical opinions. 

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


